Sarah Alcocke the Relict widdow of mr Samll Alcocke Physitian deced plaint. agt Richard Mead Senr of Roxbury Deft in an action of the case for witholding from the sd Sarah possession of the house where the said Mead now dwells and the Lands thereto appertaining &c. together with all other Lands belonging or appertaining to the sd Alcock lying & scituate in Roxbury and now in the possession of the sd Mead & all due damages &c. according to Attachmt. . . . The Jury . . . found for the Defendt costs of Court: The plaint. appeald from this Judgemt unto the next Court of Assistants & put in Security for the prosecution thereof to Effect.
[ Copy of Alcock’s Will and Sarah’s Reasons of Appeal in S. F. 1721.1, 2. She withdrew her action before it came to trial at the Court of Assistants.]